UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6637


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DORETHA SELBY-DIGGS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:14-cr-00137-RBS-RJK-2)


Submitted: September 27, 2018                                Decided: November 5, 2018


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doretha Selby-Diggs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Doretha Selby-Diggs appeals the district court’s order denying her motion for

reconsideration of her criminal sentence. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Selby-Diggs, No. 2:14-cr-00137-RBS-RJK-2 (E.D. Va. May 11, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2